lN THE UNITED STATES DIS'I`RICT COURT
FOR THE DISTRICT OF MARYLAND

ERIC WHITAKER, *
*

Plaintiff, *

*

vs. * Civil Action No. ADC-l7-0584

*

MARYLAND TRANSIT *
ADMINISTRATION, ET AL., *
*

Defendants. *

*

****************************

MEMORANDUM OPINION

Defendants, Maryland Transit Administration, Kevin Quinn, Jr., Richard Simmons, and
Eric Bowser (“Defendants”), move this Court for summary judgment (the “Motion”) (ECF No.
41). Defendants seek a ruling from the Court that PlaintilY Eric Whitaker cannot prevail on his
retaliation claim against Defendants because he cannot demonstrate the required elements of the
claim. ECF No. 41-1 at 1-2. Plaintiff filed an opposition to Defendants’ Motion (ECP No. 42)
and Defendants replied (ECF No. 44). Aher considering the Motion and responses thereto, the
Court finds that no hearing is necessary. See Loc.R. 105.6 (D.Md. 2018). In addition, having
reviewed the pleadings of record and all competent and admissible evidence submitted by the
panies, the Court finds that there is insufficient evidence from which a jury could find in Plaintifi`s
favor on the retaliation claim. Accordingly, the Court will GRANT Defendants’ Motion (ECF No.
4l).

FAcTuAL BAcKGnoUND
This lawsuit arises out of PlaintiH"s allegation of retaliation against his current employer,

Maryland Transit Administlation, in violation of Title VII of the Civil Rights Act of 1964. The

facts are viewed in a light most favorable to Plainti&`. Ma!sushita Elec. lndus. Co. v. Zem'th Radio
Corp., 475 U.S. 574, 587 (1986) (citation omitted).

The Maryland Transit Administration (“MTA”) is a state-operated agency responsible for
administering mass transit throughout Maryland. ECF No. l-2 at l. MTA is headquartered in
Baltimore, Maryland, and employs approximately 3,200 employees. Id. Defendant Kevin B.
Quinn, Jr. is the current MTA Administrator, the chief executive of the agency. ECF No. 41-2, 1|
3. At the time of the alleged retaliation in October 2014, Defendant Richard Simmons was the
Superintendent of Bus Facilities Maintenance for MTA, see ECF No. 1-14, and Defendant Eric
Bowser was the Superintendent of Metro Facilities Maintenance for MTA, ECF No. 41 -3, 1111 2-3.
Mr. Bowser is currently the Manager of Metro Maintenance for MTA, ECF No. 41-3, 1] 3. Messrs.
Quinn, Simmons, and Bowser are parties only in their official capacity with MTA. ECF No. 25,
1[1 7-8; ECF No. 28 at l.

PlaintiH`, an African-American, has been employed with MTA since 1989 and is a member
of the Amalgamated Transit Union, Local 1300 (“Local 1300”), which represents certain classes
of MTA employees. ECF No. l, 1111 21-22. Plaintiff's claim of retaliation stems from a decrease
in his hourly pay rate that occurred when he voluntarily transferred from his position as an “A”
Repairman-Welder in the Bus Facilities Maintenance Oftice to an “A” Repairman-Electro-
Mechanic position with no welding duties in the Metro Facilities Maintenance Ot’tice in October
2014, ECF No. 43 at 13-17. However, before addressing MTA’s alleged retaliatory actions, a
discussion of the collective bargaining agreement governing Plaintif’f’ s “A” Repairman position is

warranted.

A. Collective Bargaining Agreement & “A” Repairman Job Classiflcation

A collective bargaining agreement (“CBA”) executed between Local 1300 and MTA
governs certain terms of employment for Local 1300 members, including classification of
employees and rate of pay. ECF No. 41-4 at 5-7, 8-1 l, 12-16. The CBA divides Local 1300
members into two departments: Operating and Non-Operating. ECF No. 41-3, 11 4. The Non-
Operating Department, which provides facility and vehicle maintenance, is at issue in this case.
Id.

Pursuant to the CBA, the Non-Operating Department is divided into groups according to
function. ECF No. 41-4 at 5-7. Pertinent to this case is Group 6, the Facilities Maintenance
Group. Id. Group 6 is divided into two separate offices: Bus Facilities Maintenance and Metro
Facilities Maintenance. ECF No. 41-3, 1[ 4. Both offices employ Local 1300 members that are
classified as “A” Repairmen. ECF No. 41-4 at 8-9. “A” Repairmen are a class of employees
created under the CBA that perform various and unrelated functions, including bus and vehicle
mechanics, electricians, plumbers, and carpenters ECF No. 41-2, 1[ 5; ECF No. 41-3, 1 5.
Employees within the “A” Repairman classification also have a sub-classification, such as “A”
Repairman-Bus Mechanic, “A” Repairman-Plumber, or “A” Repairman-Rail. ECF No. 41-2, 11 5.
Each “A” Repairman sub-classification requires different minimum qualifications, testing, and
licensing Id. However, under the CBA, employees in the “A” Repairman classification generally
receive the same rate of pay. Id.

Because “A” Repairmen have different job qualifications and licensing requirements,
Local 1300 and MTA agreed in the CBA to a concept referred to as “expert” pay, which permits
some “A” Repairmen to receive and retain a higher pay rate after passing a test of expert skills

administered by the MTA or obtaining certification through external testing in a particular field.

Id. 11 6. Local 1300 and MTA also agreed to another concept, referred to as “skilled trades” pay,
in which they created special classifications of “A” Repairman that received a higher pay rate
based on sub-classification Id. 11 7. These special classifications of “A” Repairman included “A”
Repairman-Plumber, “A” Repairman-Electn'cian, “A” Repairman-Heating, Ventilation, and Air
Conditioning, and “A” Repairman~Welder. ld. The rationale for the “skilled trades” pay concept
was that each of these sub-classifications are a skilled trade requiring either a journeyman’s license
or certification from an accredited facility as a minimum job qualification Id.

Af`ter these concepts became effective in May 2009, disputes arose between Local 1300
and MTA regarding the higher pay rate under the “skilled trades” pay concept. See generally ECF
No. 1-8. ln November and December 2009, sixteen “A” Repairmen filed grievances claiming
entitlement to “skilled trades” pay for welding. Id. at 7-8. The resulting arbitration award, issued
on January 19, 201 l, granted “skilled trades” pay to certain “A” Repairmen that had obtained their
welding certification from a particular facility before the “skilled trades” pay concept became
effective in May 2009, ld at 25-26, 28-29. However, the arbitrator remanded the question of
“skilled trades” pay for other “A” Repairmen back to the parties for further negotiation, id. at 29,
and the parties later reached an agreement in November 201 1, ECF No. 1-10. Notably, this dispute
did not involve Plaintiff. See ECF No. 1-10 at 4.

B. Alleged Retaliation by MTA

Plaintiff began his employment with MTA in 1989 as a Bus Mechanic. ECF No. l, 11 22.
ln September 2001 , Plaintiff submitted a bid for an open “A” Repairman-Electro-Mechanic
position in the Bus Facilities Maintenance Office and was awarded the position. Id. 1111 24, 26.

This position was part of Group 6 of the Non-Operating Department pursuant to the CBA, ECF

No. 41-4 at 5-6, 8-9. From September 2001 to October 2014, Plaintiff worked as an “A”
Repairman-Electro-Mechanic in the Bus Facilities Maintenance Office. ECF No. 1, 1111 24, 65.
During Plaintiff’s time in the Bus Facilities Maintenance Office, MTA recommended
welding training for “A” Repairmen. Id 11 38. Plaintiff requested to participate in training but was
allegedly denied.l See id Thereafter, Plaintiff filed a complaint with the Maryland Corrunission
on Civil Rights and the Equal Employment Opportunity Commission in June 2012 alleging, inter
alia, that MTA denied him the opportunity to receive the welding training. Id. 11 48; ECF No. 41-
5 at 9-10. On January 10, 2013, alier a hearing, Plaintiff entered into a settlement agreement with
MTA in which MTA agreed that Plaintiff would be eligible for the training and Plaintiff agreed
not to pursue the complaint further. ECF No. 1-6 at 2. During the fall of 2013, Plaintiff completed
the welding training and received his certification on November l 1, 2013. ECF No. 1-12. MTA
then reclassified Plaintiff’s position as an “A” Repairman-Electro-Mechanic to “A” Repairman-
Welder and gave him the “skilled trades” pay rate of $28.55 in November 2013. ECF No. 41-6.
ln the fall of 2014, Mr. Bowser advertised a vacancy for an “A” Repairman-Electro-
Mechanic position in the Metro Facilities Maintenance Office. ECF No. 41-3, 11 6. Plaintiff
indicated his interest in the position, ECF No. 41-7 at l, and was then transferred into the position.
ECF No. 41-3, 11 6. Upon transfer, Mr. Simmons, Plaintiff’s supervisor in the Bus Facilities
Maintenance Office, completed an AS-l form2 to document the transfer, but he incorrectly
identified Plaintiff`s position with the Bus Facilities Maintenance Office as “A” Repairman-

Electro-Mechanic, rather than “A” Repairman-Welder. ECF No. 1-14. MTA’s Department of

 

' According to Plaintiff, MTA only recommended training for Caucasian “A” Repairmen. ECF
No. l, 11 38.

2 An AS-l form is a form utilized by M'I`A to document all changes in employee information and
employment status. ECF No. 41-2, 11 9.

Emp|oyment Services corrected this error in a second AS-l form in November 2014 to show that
Plaintiff moved from an “A” Repairman-Welder position to an “A” Repairman-Electro-Mechanic
position. ECF No. 1-16. Plainti&’s voluntary transfer from the “A” Repairman-Welder position
to the “A” Repairman-Electro-Mechanic position resulted in a pay decrease from the “skilled
trades” pay rate of $28.55 for welding to the ordinary “A” Repairman rate of $27.63, as reflected
in the corrected AS-l form. !d.

Upon learning of the decrease in pay, Plaintiff filed a union grievance in December 2014,
arguing that his transfer was a “lateral move within the samejob classification and group” and that
he was, therefore, still entitled to the increased pay rate of $28.55 awarded to “A” Repairman-
Welders. ECF No. 1-17 at 1. Afier a hearing on January 26, 2015, the hearing officer issued a
written decision on February 5, 2015 finding that Plaintiff was still entitled to the “skilled trades”
pay after his transfer and ordering MTA to reinstate that pay rate as well as provide Plaintiff with
backpay. ECF No. 1-18. Additionally, the hearing officer noted that “MTA may elect not to have
certified welders in the Metro Facilities Maintenance [D]epartment” where there is no welding
work, at which time MTA could remove the “skilled trades” pay. Id. ln accordance with this
decision, MTA paid Plaintiff for the lost “skilled trades” pay from October 2014 through March
2015, ECF No. 1-13.

Thereafter, Mr. Bowser and MTA reviewed the need for welders in the Metro Facilities
Maintenance OHice and determined that, because there was no welding work to be performed, the
“A” Repairman-Welder classification would be discontinued ECF No. 41-3, 11 8. At the time of
the decision, there were two other welders in addition to Plaintiff in the Metro Facilities
Maintenance Oflice. Id Plaintiff and the two other welders were reclassified to “A” Repairmen-

Electro-Mechanics after the grievance decision. Id A third welder that subsequently transferred

into the Metro Facilities Maintenance Office as an “A” Repairman-Welder was also reclassified
to “A” Repairman-Electro-Mechanic. Id.

ln March 2015, Local 1300 filed a grievance on behalf of all employees that had lost the
“skilled trades” pay after the “A” Repairman~Welder classification was discontinued ECF No.
41~8. Afier a hearing on April 8, 2016, the hearing officer issued a written decision on April 29,
2016, finding that MTA did not violate the CBA when it removed “skilled trades” pay from
employees that were not performing welding duties. ECF No. 41-9 at 1-2. The matter was
submitted for arbitration, but no decision was issued. ECF No. 41-3, 11 9. Local 1300 and MTA
subsequently reached an agreement in September 2017, which resulted in Plaintiff receiving
payment for all lost wages due to his transfer and a commitment to pay him at the “skilled trades”
rate so long as he maintains his welding certification and remains in Group 6. ECF No. 41-10 at
1-2.

PROCEDURAL BACKGROUND

On January 19, 2016, Plaintiff filed a Charge of Discrimination against MTA with the
Maryland Commission on Civil Rights and the Equal Employment Opportunity Commission
(“EEOC”), alleging retaliation dating from December 1, 2014 through December l, 2015, ECF
No. 1-1. ln the charge, Plaintiff stated that his pay was decreased due to the prior charge he filed
against MTA in 2012 and that, “with the exception of a single payment on March 13, 2015,” he
stopped receiving the increased pay altogether. Id. On November 30, 2016, the EEOC issued a
Dismissal and Notice of Rights to Plaintiff, informing him that the evidence presented was
insufficient to support a finding of retaliation. ECF No. 1-4 at 2.

On February 28, 2017, after exhausting his administrative remedies, see id at 1-2, Plaintiff

filed suit in this Court against Def`endants alleging that he suffered race discrimination, retaliation,

hostile work environment, and unequal pay in his employment with MTA, ECF No. 1. Plaintiff
also alleged intentional infliction of emotional distress based upon Defendants’ actions. ECF No.
l at 20.

1 On April 3, 2017, Defendants filed a pre-discovery motion to dismiss, or in the altemative,
for summary judgment ECF No. 21. On April 16, 2017, Plaintiff filed an opposition, ECF No.
22, and Defendants filed a reply on May 1, 2017, ECF No. 23. ln an order dated February 14,
2018, the Honorable Ellen L. Hollander dismissed all claims and parties set forth in the Complaint
except Plaintiff‘ s Title VII claim of retaliation against MTA, Paul Comfort,3 Richard Simmons,
and Eric Bowser in their official capacities.4 ECF No. 25, 11 7.

On October 29, 2018, Defendants filed their Motion seeking summary judgment against
Plaintiff for his claim of retaliation in violation of Title VII of the Civil Rights Act of 1964. ECF
No. 41. On November 13, 2018, Plaintiff filed an opposition, ECF No. 42, and Defendants filed
a reply on November 27, 2018, ECF No. 44.

This matter is now fully briefed and the Court has reviewed Defendants’ Motion as well as
the responses thereto. For the foregoing reasons and pursuant to F ederal Rule of Civil Procedure

56(a), Defendants’ Motion (ECF No. 41) is GRANTED.

 

3 On March 9, 2018, Paul Comfort, the former MTA Administrator, was terminated from the suit
and substituted by Kevin B. Quinn, Jr., the current MTA Administrator. ECF No. 28.

4 On April 12, 2018, in accordance with 28 U.S.C. § 636 and Local Rules 301 and 302 of the
United States Court for the District of Maryland and upon consent of the parties, this case was
transferred to United States Magistrate Judge A. David Copperthite for all proceedings ECF No.
31.

DlscussroN
A. Standard of Review

Pursuant to Rule 56, a movant is entitled to summary judgment where the pleadings,
depositions, answers to interrogatories, and admissions on file, together with the affidavits, if any,
show that there is no genuine issue as to any material fact. Fed.R.Civ.P. 56(a); see Celotex Corp.
v. Catrell, 477 U.S. 317, 322-23 (1986). The Supreme Court has clarified that not every factual
dispute will defeat a motion for summary judgment but rather, there must be a genuine issue of
material fact. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986) (“[T]he mere
existence of same alleged factual dispute between the parties will not defeat an otherwise properly
supported motion for summary judgment; the requirement is that there be no genuine issue of
material fact.” (emphases in original)). An issue of fact is material if`, under the substantive law
of the case, resolution of the factual dispute could affect the outcome. Id. at 248. There is a
genuine issue as to material fact “if the evidence is such that a reasonable jury could return a verdict
for the nonmoving party.” Id.; see also Dulaney v. Packaging Corp. ofAm., 673 F.3d 323, 330
(4th Cir. 2012). On the other hand, if after the court has drawn all reasonable inferences in favor
of the nonmoving party, “the evidence is merely colorable, or is not significantly probative,
summary judgment may be granted” Anderson, 477 U.S. at 249-50 (intemal citations omitted).

The party seeking summary judgment bears the initial burden of either establishing that no
genuine issue of material fact exists or that a material fact essential to the non-movant’s claim is
absent. Celotex Corp., 477 U.S. at 322-24. Once the movant has met its burden, the onus is on
the non-movant to establish that there is a genuine issue of material fact. Matsushita Elec. Indus.
Co. , 475 U.S. at 586. In order to meet this burden, the non-movant “may not rest upon the mere

allegations or denials of [its] pleadings,” but must instead “set forth specific facts showing that

there is a genuine issue for trial.” Bouchat v. Balt. Ravens Football Club, !nc., 346 F.3d 514, 522
(4th Cir. 2003) (quoting Fed.R.Civ.P. 56(e)).

ln determining whether a genuine issue of material fact exists, the court views the facts and
draws all reasonable inferences in the light most favorable to the nonmoving party. Glynn v. EDO
Corp., 710 F.3d 209, 213 (4th Cir. 2013) (citing Bonds v. Leavitt, 629 F.3d 369, 380 (4th Cir.
2011)). A genuine issue of material fact exists if “there is sufficient evidence favoring the
nonmoving party for a jury to return a verdict for that party.” Res. Bankshares Corp. v. St. Paul
Mercury Ins. Co., 407 F.3d 631, 635 (4th Cir. 2005) (quoting Anderson, 477 U.S. at 249). Thus,
“to grant summary judgment the [c]ourt must determine that no reasonable jury could find for the
nonmoving party on the evidence before it.” Moss v. Parks Corp., 985 F.2d 736, 738 (4th Cir.
1993) (quoting Perini Corp. v. Perini Constr., Inc., 915 F.2d 121, 124 (4th Cir. 1990)).

B. Defendants’ Motion for Summary Judgment

Defendants argue that they are entitled to summary judgment because Plaintiff has failed
to establish a prima facie case for his retaliation claim. Specifically, Defendants contend that
Plaintiff is unable to demonstrate any direct or indirect evidence of retaliation and that, even if
Plaintiff can establish a prima facie case of retaliation, the adverse action was not causally
connected to any protected activity. ECF No. 41-1 at 13-17. Additionally, Defendants contend
that there was a legitimate, non-retaliatory reason for their action. Id. at 17-20.

Title VII prohibits retaliation against an employee because the employee has “opposed” an
“unlawful employment practice.” 42 U.S.C. § 2000e-3(a). Plaintiff`s may prove retaliation through
“two ‘avenues of proof`”: (1) direct or indirect evidence, or (2) the burden-shifting framework of
McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973). Foster v. Univ. of Md -E. Shore, 787

F.3d 243, 249 (4th Cir. 2015) (quoting Hill v. Lockheed Martin Logistics Mgmt., Inc., 354 F.3d

10

277, 284-85 (4th Cir. 2004) (en banc)). “It is left to the plaintiffs discretion whether to proceed
by direct and indirect evidence or by mean of the McDonnell Douglas btn'den-shifiing f`ramewor .”
Id. (citing Diamond v. Colonial Life & Accidenl lns. Co., 416 F.3d 310, 318 n.4 (4th Cir. 2005)).
'I`o prove retaliation, “plaintiff`s are limited to ‘traditional principles of but-for causation’ and must
be able to prove that ‘the unlawful retaliation would not have occurred in the absence of the alleged
wrongful action or actions of the employer.”’ Id. (quoting Univ. of Tex. Sw. Med Ctr. v. Nassar,
570 U.S. 338, 360 (2013)).

1. Plaintiff Is Unable to Establish Any Direct Or Indirect Evidence Sufficient to Support
A Finding Of` Retaliation.

“A plaintiff seeking to use direct and indirect evidence to establish a claim of retaliation
following a complaint of racial discrimination is required to present ‘evidence of conduct or
statements that both reflect directly the alleged discriminatory attitude and that bear directly on the

’”

contested employment decision. Jones v. Constellation Energy Projects & Servs. Grp., Inc. , 629
F.App’x 466, 469 (4th Cir. 2015) (quoting Jacobs v. N.C. Admin 0jr`ce of the Courts, 780 F.3d
562, 577-78 (4th Cir. 2015)).

Here, Plaintiff is unable to point to any direct evidence or statements that tie the June 2012
discrimination charge he filed against MTA to the reduction in his pay that occurred in October
2014. Plaintiff contends that the errors in the AS-l forms documenting Plaintifi"s transfer to the
Metro Facilities Maintenance Of`fice are evidence of retaliation, ECF No. 1, 1[1[ 66-71; ECF No.
43 at 15-16. Specifically, Plaintiff alleges that the initial AS-l form completed by Mr. Simmons
inaccurately reported his pay rate and the revised AS~l form was “altered” by Mr. Bowser to make
it appear as if Plaintiff had transferred from a skilled position to an unskilled position to justify
removing his “skilled trades” pay. ECF No. l, 111| 66~71; ECF No. 43 at 15. However, as noted,

the initial AS-l form was revised by MTA’s Ofiice of Employment Services, not Mr. Bowser, in

ll

November 2014 to accurately reflect Plaintifi`s former title as “A” Repairman-Welder and the
“skilled trades” pay rate, ECF No. 1-16; see also ECF No. 41-6 (showing an AS-l form dated
November 14, 2013, reflecting the change in Plaintiff s position from “A” Repairman-Bus to “A”
Repairman-Welder). MTA also compensated Plaintiff for his lost wages and reinstated the “skilled
trades” pay rate, placing Plaintiff on equal footing with the other “A” Repairmen-Electro-
Mechanics in the Metro Facilities Maintenance Office. ECF Nos. 1-13, 1-18. Furthermore, neither
AS-l form indicates that Plainth 2012 discrimination charge was considered during his
department transfer, ECF Nos. 1-14, 1-16, and Plaintiff has shown no evidence demonstrating that
the 2012 charge affected Mr. Bowser’s decision to discontinue the “A” Repairman-Welder
classification in the Metro Facilities Maintenance Office. lnstead, the evidence demonstrates that
Plaintif`f’s pay decrease was a result of his voluntary transfer from the “A” Repairman-Welder
position to the “A” Repairman-Electro-Mechanic position that did not have welding duties.
Consequently, Plaintiff has not put forth sufficient direct or indirect evidence upon which a
reasonable jury could find retaliation,

2. Plaintiff Cannot Establish Retaliation Under The McDonnell Douglas Burden-Shifiing
Framework.

A retaliation claim may also be analyzed under the burden-shifting framework of
McDonneIl Douglas Corp. v. Green, 411 U.S. 792 (1973). See Yashenko v. Harrah ’s NC Casino
Co., 446 F.3d 541, 550-51 (4th Cir. 2006). Under that fi'amework, if Plaintiff states a prima facie
case of retaliation, the burden shifts to Defendants to show that they had a legitimate, non-
retaliatory reason for its contested action. See id. at 551. If Defendant makes such a showing, the
burden then shifts back to Plaintiff to show that the stated reason was pretextual and that retaliation

was the “actual reason” for the contested action. See Foster, 787 F.3d at 253-54.

12

To establish a prima facie case of retaliation under Title VII, a plaintid` must prove that
“(1) the plaintiff engaged in a protected activity . . . ; (2) the employer acted adversely against the
plaintiff; and (3) the protected activity was causally connected to the employer’s adverse action.”
Okoli v. City of Balrimore, 648 F.3d 216, 223 (4th Cir. 2011) (quoting Beall v. Abbot! Labs., 130
F.3d 614, 619 (4th Cir. 1997)). An adverse employment action is “any retaliatory act or harassment
if that act or harassment results in an adverse effect on the terms, conditions, or benefits of
employment.” Ensko v. Howard Cty., Md, 423 F.Supp.2d 502, 509 (D.Md. 2006) (citations
omitted). “[A]s to the third element, both this Court and the United States Court of Appeals for
the Fourth Circuit have held that proximity in time between the protected activity and the adverse
employment action may be sufficient to establish the causation requirement.” McGrath-Malott v.
Maryland, 565 F.Supp.2d 656, 671 (D.Md. 2008). Moreover, this causation requirement “requires
[the plaintiff] to demonstrate not only a causal connection between his opposition and his
termination, but that his opposition was the ‘but for’ cause of that termination.” NoeI v. United
Parcel Serv., lnc., PWG-13-1138, 2014 WL 4452667, at *8 (D.Md. Sept. 9, 2014) (citation
omitted).

There is no question that PlaintiH` engaged in protected activity by filing the discrimination
charge with the Maryland Commission on Civil Rights and the EEOC in June 2012. Defendants
also do not dispute that the decrease in pay in October 2014 is an adverse employment action for
purposes of the Motion. ECF No. 41-1 at 15. Defendant challenges, however, whether based on
the factual record construed in the light most favorable to Plaintiff`, Plaintiff has shown a causal
connection between the protected activity in June 2012 and the adverse employment action in

October 2014. Id.

13

“[A] causal connection for purposes of demonstrating a prima facie case exists where the
employer takes adverse employment action against an employee shortly after learning of the
protected activity.” Price v. Thompson, 380 F.3d 209, 213 (4th Cir. 2004). “Generally, however,
the passage of time alone cannot provide proof of causation unless the ‘temporal proximity
between an employer’s knowledge of protected activity and an adverse employment action’ was
‘very close.”’ Pepper v. Precision Valve Corp., 526 F.App’x 335, 337 (4th Cir. 2013) (quoting
Clark Cty. Sch. Dist. v. Breeden, 532 U.S. 268, 273 (2001)). A “significant lapse of time between
the protected activity . . . and [the adverse employment action] does not support an inference of
retaliation.” Jones, 629 P.App’x at 469 (finding no causal connection where there was a nine
month lapse between plaintiffs complaint and his termination); see also Clark Cty. Sch Dist., 532
U.S. at 273-74 (finding no causal connection where there was a twenty month lapse between
plaintiffs EEOC complaint and her transfer); Pepper, 526 F.App’x at 337 (finding no causal
connection where there was a ten month lapse between plaintiffs filing of a lawsuit and his
termination); Pascual v. Lowe 's Home Ctrs., Inc., 193 F.App’x 229, 233 (4th Cir. 2006) (finding
no causal connection where there was a three or four month lapse between plaintiffs protected
activity and his termination).

Here, as in Pascual, Plaintist only evidence of a causal connection is the temporal
proximity of the protected activity and the adverse employment action. ECF No. 43 at 16. In
Pascual, the United States Court of Appeals for the Fourth Circuit found that the three to four
month time period between the plaintiffs complaints of harassment and his termination was “too
long to establish a causal connection by temporal proximity alone.” 193 F.App’x at 233. The

nearly twenty-eight month lapse between Plaintiff"s June 2012 discrimination charge and the

14

October 2014 decrease in pay far exceeds that in Pascual and does not support an inference of
causality.

Further, Plaintiff has presented no evidence demonstrating that Mr. Bowser was even
aware of the June 2012 discrimination charge when he made the decision to discontinue the “A”
Repairman-Welder classification in the Metro Facilities Maintenance Office or that he expressed
animus towards Plaintiff for the charge, “To establish a causal link between the alleged animus
and the adverse employment action, a plaintiff must demonstrate that the individuals who
expressed animus played a role in the adverse employment action.” Jones, 629 F.App’x at 470
(finding no causal connection where the individuals responsible for plaintiffs termination had not
been the subjects of plaintiffs complaints and had expressed no animus towards plaintiff). Here,
the 2012 discrimination charge alleged harassment by individuals within the Bus Facilities
Maintenance Office but did not implicate Mr. Bowser. ECF No. 1, 1[1[ 44-48. Rather, Plaintiff
conceded that he has known Mr. Bowser for twenty-five years and that they have had a good
working relationship. ECF No. 41-5 at 11-12. Accordingly, where PlaintiH` has not established
any causal connection by temporal proximity or evidence of Mr. Bowser’s animus, he has not
presented sufficient evidence to satisfy the third element of the McDonnell Douglas framework
and cannot make a prima facie case of retaliation.

Assuming arguendo that Plaintiff has established a prima facie case of retaliation, the
burden shifts to Defendants to show that they had a legitimate, non-retaliatory reason for
temiinating Plaintifi`. This is a burden of production, not persuasion, meaning that Defendants
merely have to provide evidence demonstrating that the decrease in pay was not in retaliation for
Plaintist discrimination charge, See Holland v. Wash Homes, !nc., 487 F.3d 208, 214 (4th Cir.

2007). Defendants easily carry this burden because they produced evidence showing that

15

Plaintiff`s pay decrease resulted from a lack of welding work available in the Met:ro Maintenance
Facilities Office, which prompted management’s decision to discontinue the welding classification
and the “skilled trades” pay. ECF No. 41-3, 11 8.

Because Defendants have carried the burden of producing evidence of a legitimate, non-
retaliatory reason, the burden shifts to Plaintiff to show that Defendants’ explanation is pretextual
To show pretext, Plaintiff must demonstrate that were it not for Defendants’ desire to retaliate
against him for his protected activity, his pay would not have been decreased. See Univ. of Tex.
Sw. Med. Ctr. v. Nassar, 570 U.S. 338, 360 (2013) (holding that Title Vll claims of retaliation
require a showing of “but-for causation,” meaning a plaintiff must provide “proof that the unlawful
retaliation would not have occurred in the absence of the alleged wrongful action or actions of the
employer”). To do so, Plaintiff must present evidence that (1) Defendants’ reason for the decrease
in pay was false; and (2) retaliation for his protected activity was the real reason for Defendants’
action. See Foster, 787 F.3d at 252. As a practical matter, the burden to show pretext “merge[s]
with the ultimate burden of persuading the court” that the plaintiff has been the victim of unlawful
retaliation, which Plaintiff can accomplish by showing that Defendants’ proffered explanation is
“unworthy of credence." Holland, 487 F.3d at 214 (quoting Tex. Dep ’t omety. Afairs v. Burdine,
450 U.S. 248, 256 (1981)).

Here, Plaintiff has put forth no evidence showing that Defendants’ proffered legitimate
explanation was false. He does not contest that, pursuant to the hearing officer’s grievance
decision dated February 5, 2015, Defendants had the authority to discontinue the welding
classification where there was no welding work to be performed, ECF No. 1-18, or that other
employees classified as “A” Repairmen-Electro-Mechanics also lost their “skilled trades” pay as

a result of the reclassification, ECF No. 41-3, 11 8. Although Defendants reclassified Plaintiff”s

16

position, it is worth noting that they compensated him for his lost “skilled trades” pay in March
2015. ECF No. 1-13. Defendants also entered into a settlement agreement in September 2017 in
which they agreed to provide Plaintiff with backpay and committed to paying Plaintiff at the
“skilled trades” rate for as long as he maintained his welding certification and remained in Group
6. ECF No. 41-10 at 2, 4. Based on the evidence in the record, no reasonable jury could conclude
that Defendants’ proffered explanation is “unworthy of credence.” Burdine, 450 U.S. at 256.

Therefore, because Defenth has put forth evidence of a legitimate, non-retaliatory basis
for decreasing Plaintifi`s pay rate and Plaintiff has failed to present any evidence sufficient to
refute it or otherwise establish a genuine issue of material fact on causation, Defendants are entitled
to judgment as a matter of law on the claim of retaliation,

.C_oM-`M

For the reasons set forth in this Memorandum Opinion, the Court finds that, in the light
most favorable to Plaintifi`, there is insufiicient evidence from which a jury could find in Plaintifi`s
favor on his retaliation claim. 'I'herefore, Defendants’ Motion (ECF No. 41) is GRANTED. A

separate order will follow.

Date: M 2069 ?4

United Sta Magistrate Judge

 

17

